Exhibit 10.1

 

TEMPORARY WAIVER

 

THIS TEMPORARY WAIVER AGREEMENT (the "Agreement") dated as of October 9, 2015,
among NORTHWEST PIPE COMPANY, an Oregon corporation (the "Borrower"), the
Lenders party hereto and BANK OF AMERICA, N.A., as Administrative Agent for the
Lenders (the "Administrative Agent").

 

W I T N E S S E T H

 

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Second Amended and Restated Credit Agreement dated as of October
24, 2012 (as previously amended or modified, the "Credit Agreement");

 

WHEREAS, the Borrower acknowledges that it has failed to comply with Sections
6.17(a) and 6.17(b) of the Credit Agreement with respect to the fiscal quarter
ending September 30, 2015 (the "Specified Defaults");

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders forbear from exercising their rights and remedies under the Credit
Agreement and the other Loan Documents arising as a result of the occurrence of
the Specified Defaults;

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.      Definitions. Unless the context otherwise requires, capitalized terms
used but not otherwise defined herein shall have the meanings assigned in the
Credit Agreement.

 

2.     Reaffirmation of Existing Debt. The Borrower acknowledges and confirms as
of the date hereof (a) that the Administrative Agent, on behalf of the Lenders,
has a valid and enforceable first priority perfected security interest in the
Collateral, subject only to Liens permitted by the Credit Agreement, (b) that
the Borrower’s obligation to repay the outstanding principal amount of the Loans
and reimburse the L/C Issuer for any drawing on a Letter of Credit is
unconditional and not subject to any offsets, defenses or counterclaims, (c)
that the Administrative Agent and the Lenders have performed fully all of their
respective obligations under the Credit Agreement and the other Loan Documents,
and (d) by entering into this Agreement, the Lenders do not waive or release
(except as specifically provided in Section 3 hereof) any term or condition of
the Credit Agreement or any of the other Loan Documents or any of their rights
or remedies under such Loan Documents or applicable law or any of the
obligations of the Borrower thereunder.

 

3.     Temporary Waiver. The Lenders hereby agree to (a) forbear from exercising
their rights and remedies arising from the Specified Defaults until the Waiver
Termination Date (defined below) and (b) continue to make available to the
Borrower Credit Extensions from the date hereof until the Waiver Termination
Date. "Waiver Termination Date" means the earlier of (a) October 31, 2015 or (b)
the occurrence of any Default (other than the Specified Defaults). The
Administrative Agent and the Lenders shall be free to exercise any or all of
their rights and remedies arising on account of (a) any Default or Event of
Default (other than the Specified Defaults) at any time and (b) the Specified
Defaults at any time upon or after the Waiver Termination Date. The period from
the date hereof to (but excluding) the Waiver Termination Date shall be referred
to as the "Waiver Period".

 

4.     Waiver Period Borrowing Limitations. During the Waiver Period, subject to
the terms and conditions hereof, the Lenders shall continue to honor the
Borrower's Requests for Credit Extensions, subject to the limitations set forth
in this Agreement and the Credit Agreement (other than those solely related to
the Specified Defaults); provided that (a) with regard to the Lenders
collectively, during the period from September 30, 2015 through October 31,
2015, the Total Outstandings shall not exceed the lesser of (i) the Aggregate
Commitments and (ii) $25,000,000, (b) with regard to each Lender individually,
such Lender’s Pro Rata Share of the sum of the Loans plus L/C Obligations
outstanding at any time shall not exceed such Lender’s Commitment, and (c) all
Borrowings made during the Waiver Period shall be made as Base Rate Loans. The
Borrower shall make such prepayments of the Loans and/or Cash Collateralize L/C
Obligations in the manner provided in Section 2.05(c) of the Credit Agreement to
eliminate any excess in Total Outstandings not permitted by this Section 4.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Conditions Precedent. This Agreement shall become effective as of the
date hereof subject to receipt by the Administrative Agent of: (i) counterparts
of this Agreement, which collectively shall have been duly executed on behalf of
the Borrower, the Administrative Agent, the Swing Line Lender and the Required
Lenders and (ii) an amendment fee of $5,000 for the account each consenting
Lender (unless such Lender has notified the Administrative Agent that it does
not intend to receive such fee).

 

6.     Expenses. On the date hereof, the Borrower agrees to reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement, including without limitation the reasonable fees and expenses
of Moore & Van Allen PLLC.

 

7.     Effect. Except as expressly modified and amended in this Agreement, all
of the terms, provisions and conditions of the Credit Agreement are and shall
remain in full force and effect, and the obligations of the Borrower hereunder
and under the other Loan Documents are hereby ratified and confirmed and shall
remain in full force and effect. Any and all other documents heretofore, now or
hereafter executed and delivered pursuant to the terms of the Credit Agreement
are hereby amended so that any reference to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.

 

8.      Representations and Warranties. The Borrower represents and warrants to
the Lenders that (i) the representations and warranties of the Borrower set
forth in Article V of the Credit Agreement (other than Section 5.07 of the
Credit Agreement, solely as a result of the Specified Defaults) are true and
correct in all material respects as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 8, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Credit Agreement, (ii) no Default (other than the Specified
Defaults) exists and (iii) as of the date hereof, the Borrower has no
counterclaims, offsets, credits or defenses to the Loan Documents and the
performance of their respective obligations thereunder, or if the Borrower has
any such claims, counterclaims, offsets, credits or defenses to the Loan
Documents or any transaction related to the Loan Documents, the same are hereby
waived, relinquished and released in consideration of the Lenders' execution and
delivery of this Agreement.

 

9.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Agreement by telecopy or other secure electronic
format (.pdf) shall be effective as an original.

 

10.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

 

 
 

--------------------------------------------------------------------------------

 

 

12.     Authority/Enforceability. The Borrower represents and warrants as
follows:

 

(a)     It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement.

 

(b)     This Agreement has been duly executed and delivered by such Person and
constitutes such Person's legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
Debtor Relief Laws and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).

 

(c)     No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Agreement.

 

(d)     The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its Organization Documents or (ii)
materially violate, contravene or conflict with any Laws applicable to it.

 

13.     Release. In consideration of the Lenders entering into this Agreement,
the Borrower hereby releases the Administrative Agent, the Lenders, and the
Administrative Agent's and the Lenders' respective officers, employees,
representatives, affiliates, advisors, agents, managers, counsel and directors
from any and all actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act on or prior to the date hereof.

 

14.     Incorporation of Agreement. Except as specifically modified herein, the
terms of the Loan Documents shall remain in full force and effect. The
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of the Administrative Agent under the Loan
Documents, or constitute a waiver or amendment of any provision of the Loan
Documents, except as expressly set forth herein. The breach of any provision or
representation under this Agreement shall constitute an immediate Event of
Default under the Credit Agreement, and this Agreement shall constitute a Loan
Document.

 

15.     FATCA Certification. For purposes of determining withholding Taxes
imposed under FATCA, from and after the date of this Amendment, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY A LENDER
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY DEBTOR’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY SUCH LENDER TO BE ENFORCEABLE.

 

 

 

[The remainder of this page is intentionally left blank.]

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed under seal and delivered as of the date and year
first above written.

 

 

BORROWER:

NORTHWEST PIPE COMPANY

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 
 

--------------------------------------------------------------------------------

 

  

ADMINISTRATIVE AGENT: 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

        LENDERS:         bank of america, n.a.,     as a Lender, L/C Issuer and
Swing Line Lender             By:       Name:       Title:               U.S.
BANK NATIONAL ASSOCIATION     as a Lender             By:       Name:      
Title:               MUFG union BANK, N.A.     as a Lender             By:      
Name:       Title:               BANK OF THE WEST,     as a Lender            
By:       Name:       Title:               WELLS FARGO BANK, NATIONAL
ASSOCIATION,     as a Lender             By:       Name:       Title:    

         

 